Abel Eleazar Medina v. State of Texas















IN THE
TENTH COURT OF APPEALS
 

No. 10-99-078-CR

     ABEL ELEAZAR MEDINA,
                                                                         Appellant
     v.

     THE STATE OF TEXAS,
                                                                         Appellee
 

From the 40th District Court
Ellis County, Texas
Trial Court # 23906CR
                                                                                                                
                                                                                                            
O P I N I O N
                                                                                                                
   
      Abel Medina was convicted of delivery of a controlled substance and sentenced to four
years in prison plus a $1,000 fine.  From this conviction, Medina filed a notice of appeal.  He
now withdraws his notice of appeal and asks us to dismiss it.
In relevant portion, Rule 42.2 of the Texas Rules of Appellate Procedure states:
(a) At any time before the appellate court’s decision, the appellate court may dismiss
the appeal if the appellant withdraws his or her notice of appeal.  The appellant and
his or her attorney must sign the written withdrawal and file it in duplicate with the
appellate clerk, who must immediately send the duplicate copy to the trial court clerk.

Tex. R. App. P. 42.2(a).  We have not issued a decision in this appeal.  The motion is signed
by Medina’s attorney.   
      Although Medina did not sign the motion itself, he did sign a letter in which he stated that
he no longer desires to appeal this case.  He states, “I, Abel Medina, hereby agree to withdraw
the appeal of my criminal case in Ellis County. . . .”  We find that the motion and attached
letter substantially comply with the Rule requiring that both the appellant and the attorney sign
the motion to withdraw the notice of appeal.  Tex. R. App. P. 42.2; White v. State, 993
S.W.2d 381, 382 (Tex. App.—Waco 1999, no pet.).  Thus, the motion meets the requirements
of the Rule and is granted. 
      Medina’s appeal is dismissed.
       
                                                                               PER CURIAM

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
      (Justice Gray concurring without opinion)
Dismissed on Appellant's motion
Opinion delivered and filed March 15, 2000
Do not publish